                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOEL M. HURLEY,

                                Petitioner,

                v.                                              Case No. 16-CV-228

CATHY A. JESS, 1

                                Respondent.


                        REPORT AND RECOMMENDATION


    1. Facts and Procedural History

        In September of 2010, fifteen-year-old MCN told her mother that, when she was

in elementary school, her then-stepfather, Joel M. Hurley, would lay in bed with her and

sexually assault her with his hand. (ECF No. 8-15 at 94.) MCN’s mother and Hurley had

been divorced for years and, although MCN could recall certain details of the assaults,

she was unable to recall many details as to when the assaults occurred. Other than

recalling that the assaults occurred after the family had moved into a newly built home



1 Hurley is incarcerated at the Oshkosh Correctional Institution. See Offender Locator, Wisconsin
Department of Corrections, available at https://appsdoc.wi.gov/lop/detail.do (last visited Aug. 9, 2019).
The warden of that institution is Cathy A. Jess. See https://doc.wi.gov/Pages/OffenderInformation/Adult
Institutions/OshkoshCorrectionalInstitution.aspx. In accordance with Rule 2(a) of the Rules Governing
Section 2254 Cases and Fed. R. Civ. P. 25(d), the caption is updated accordingly.
but before she entered middle school in fifth grade, she could not be more specific. (ECF

No. 8-15 at 96, 110, 116.) Other evidence demonstrated that the family moved into the

home in early-2003 (ECF No. 8-16 at 91), and MCN would have begun fifth grade in

late-2005.

        MCN also reported other incidents of a sexual nature involving Hurley. In one,

Hurley chased her around the house in a playful manner, caught her, and took off her

clothes. She did not recall the context of this incident, but it might have been related to

getting her to take a bath or ready for bed. (ECF No. 8-15 at 112.) In middle school,

Hurley would weigh her naked, and would sometimes carry her there by putting her on

his shoulders while she was naked. 2 (ECF No. 8-15 at 98-99.) And there was one last

instance where he got into the shower with her. (ECF No. 8-15 at 97.) MCN was naked

but Hurley was wearing his underwear. Hurley asked MCN if she would tell her

mother about it and she said she would. (ECF No. 8-15 at 97-98.) But she was afraid and

did not report it until she was 15.




2 The Wisconsin Supreme Court concluded that these weighing instances constituted allegations “of
sexual contact with a child under the age of thirteen, contrary to Wis. Stat. § 948.02(1)(b),” based on the
assumption that, if he was carrying her on his shoulders, her “intimate parts” would be in contact with
his body. Hurley, 2015 WI 35, ¶39. Thus, by its tally, the amended complaint alleged 26 separate sexual
assaults—“five acts of digital penetration of the vagina and one act of forced touching of Hurley's
genitals” and the instances where Hurley carried MCN to be weighed, which she estimated to have
occurred “in excess of 20 times.” Id., ¶¶ 37-40.


                                                    2
       In July 2011, Hurley was charged with one count of repeated sexual assault of a

child occurring between 2000 and 2005. (ECF No. 18. 3)

       After MCN accused Hurley, his sister contacted law enforcement and reported

that, when she was between eight and ten years old, Hurley repeatedly sexually

assaulted her. These incidents occurred in the early to mid-1980s, roughly 20 years

before the sexual assault of MCN, when Hurley was about 12 to 14 years old.

       Over Hurley’s objection, his sister was allowed to testify about Hurley’s alleged

sexual assault of her. Prior to her testimony, the court instructed the jury as follows:

       Members of the Jury, evidence will now be presented regarding other
       conduct of the defendant for which the defendant is not on trial,
       specifically evidence will be presented that the defendant engaged in
       sexual intercourse with Janell Goldsmith. Sexual intercourse means any
       intrusion however slight by any part of a person's body or of any object
       into the genital or anal opening of another. Emission of semen is not
       required.

       If you find this conduct did occur, you should consider it only on the
       issues of opportunity and method of operation. You may not consider this
       evidence to conclude that the defendant has a certain character or a certain
       character trait and that the defendant acted in conformity with that trait or
       character with respect to the offense charged in this case.

       The evidence is received on the issues of, first, opportunity, that is whether
       the defendant had the opportunity to commit the offense charged; and
       second, method of operation.

       You may consider this evidence only for the purposes I have described
       giving it the weight you determine it deserves. It is not to be used to



3 The court has been provided with a copy of the amended criminal complaint and the judgment of
conviction; the information does not appear to be in the record.


                                              3
          conclude that the defendant is a bad person and for that reason is guilty of
          the offense charged.

(ECF Nos. 8-15 at 170 – 8-16 at 4.)

          Hurley testified and denied any incident where he chased MCN and removed

her clothes, (ECF No. 8-16 at 107) denied ever weighing MCN nude (except for one

instance where MCN’s mother weighed her nude and he was present) (ECF No. 8-16 at

108), denied ever carrying MCN on his shoulders while she was naked (ECF No. 8-16 at

109-10) and denied ever touching MCN inappropriately (ECF No. 8-16 at 113-14, 121-

22). He was also asked if he recalled the conduct his sister alleged. He said he did not.

(ECF No. 8-16 at 98, 100.) In his closing argument, the prosecutor said: “When the

defendant testified, he was asked by his -- by the attorney regarding [his sister] he said

well, do you recall any of these incidents with [your sister] ever happening? And his

answer was no. The question wasn’t did you do this or not, it was do you recall? That’s

different than it didn’t happen.” (ECF No. 8-17 at 25-26.)

          The prosecutor also referred to Hurley’s sister’s testimony in his closing: “one of

the purposes you can use [her] testimony for is the defendant’s opportunity, his

opportunity to commit the crime. The defendant’s opportunistic, took advantage of two

elementary girls, just like the prowling cat taking advantage of that mouse in the box.

Opportunity, Ladies and Gentlemen. A preying cat, a vulnerable mouse.” (ECF No. 8-17

at 31.)




                                               4
       On January 19, 2012, the jury convicted Hurley and the court sentenced him to 18

years of initial confinement and seven years of extended supervision. (ECF No. 8-1.)

       Hurley sought post-conviction relief on a variety of grounds. (See ECF No. 8-3.)

The circuit court granted the motion, finding that the prosecutor’s closing argument

was improper when he suggested that Hurley never denied his sister’s allegations. The

prosecutor knew that Hurley, in fact, had denied his sister’s allegations, which denial

was documented in a police report. (ECF No. 8-3 at 103.) The circuit court denied

Hurley’s other claims for relief.

       The state and Hurley both appealed. (ECF No. 1-3.) The Wisconsin Court of

Appeals concluded that the complaint violated due process and that the circuit court

erred in admitting the sister’s allegations. (ECF No. 1-3, ¶3.) It did not address the

parties’ other arguments, including the claim on which the circuit court granted relief.

       The Wisconsin Supreme Court granted review and reversed the court of appeals.

State v. Hurley, 2015 WI 35, 361 Wis. 2d 529, 861 N.W.2d 174. Two justices dissented,

agreeing with the court of appeals that the circuit court erroneously exercised its

discretion in admitting the other acts evidence.

       Hurley then turned to this court with a petition for a writ of habeas corpus. In his

petition he presents four arguments: (1) the time period alleged in the amended

complaint and information is overbroad, depriving Hurley of his right to due process;

(2) his lawyer was ineffective for not seeking to dismiss the charges based on



                                            5
insufficient notice; (3) the admission of his sister’s allegations violated his right to due

process; and (4) the prosecutor’s closing argument violated due process.

   2. Standard of Review

       A federal court may consider habeas relief for a petitioner in state custody “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2254(a). Following the passage of the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), a federal court generally may grant

habeas relief only if the state court decision was “either (1) ‘contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,’ or (2) ‘based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.’” Miller v.

Smith, 765 F.3d 754, 759-60 (7th Cir. 2014) (quoting 28 U.S.C. § 2254(d)(1), (2)).

   3. Analysis

          a. Sufficiency of Amended Complaint and Information

       “In all criminal prosecutions, the accused shall enjoy the right … to be informed

of the nature and cause of the accusation….” U.S. Const. amend. VI. Incorporated into

and made applicable to the states by way of the Fourteenth Amendment’s due process

clause, this “guarantees a criminal defendant the fundamental right to be informed of

the nature and cause of the charges made against him so as to permit adequate

preparation of a defense.” Kaczmarek v. Rednour, 627 F.3d 586, 596 (7th Cir. 2010); see also



                                              6
Cole v. Arkansas, 333 U.S. 196, 201 (1948) (“No principle of procedural due process is

more clearly established than that notice of the specific charge, and a chance to be heard

in a trial of the issues raised by that charge, if desired, are among the constitutional

rights of every accused in a criminal proceeding in all courts, state or federal.”). This

includes that a defendant be informed “with reasonable particularity” as to the “time,

place, and circumstances” of the alleged offense. United States v. Cruikshank, 92 U.S. 542,

558 (1875).

       Hurley was charged with one count of repeated sexual assault of a child. Wis.

Stat. § 948.025 (2005-06). The Wisconsin legislature enacted this statute “to address the

problem that often arises in cases where a child is the victim of a pattern of sexual abuse

and assault but is unable to provide the specifics of an individual event of sexual

assault. The purpose of the legislation was to facilitate prosecution of offenders under

such conditions.” Hurley, 2015 WI 35, ¶10 n.6 (quoting State v. Nommensen, 2007 WI App

224, ¶15, 305 Wis. 2d 695, 741 N.W.2d 481). The statute provides, in relevant part:

       (1) Whoever commits 3 or more violations under s. 948.02 (1) or (2) within
       a specified period of time involving the same child is guilty of:
       …

       (ar) A Class B felony if fewer than 3 of the violations were violations of s.
       948.02 (1) (a) but at least 3 of the violations were violations of s. 948.02 (1)
       (a) or (b).

Hurley, 2015 WI 35, ¶10 n.6 (quoting Wis. Stat. § 948.025 (2005-06)). Although the statute

requires that the violations be “within a specified period of time,” it offers no indication



                                              7
as to what that period of time need be. In Hurley’s case, the state alleged that the

repeated sexual assaults occurred “on and between 2000 and 2005.” (ECF No. 18 at 1.)

       In assessing whether this six-year period provided Hurley sufficient notice of the

charges against him, the Wisconsin Supreme Court assessed seven factors:

       (1) the age and intelligence of the victim and other witnesses; (2) the
       surrounding circumstances; (3) the nature of the offense, including
       whether it is likely to occur at a specific time or is likely to have been
       discovered immediately; (4) the length of the alleged period of time in
       relation to the number of individual criminal acts alleged; (5) the passage
       of time between the alleged period for the crime and the defendant's
       arrest; (6) the duration between the date of the indictment and the alleged
       offense; and (7) the ability of the victim or complaining witness to
       particularize the date and time of the alleged transaction or offense.

Hurley, 2015 WI 35, ¶35 (quoting State v. Fawcett, 145 Wis. 2d 244, 249, 426 N.W.2d 91

(Ct. App. 1988)). The court concluded that the 2000 to 2005 time period alleged was

sufficient notice.

       The Wisconsin Supreme Court noted that, in the context of an accusation of

repeated sexual assault of a child, it is often impossible to identify when any specific

instance of sexual assault occurred. Children are unlikely to adequately recall the

specific order of events, much less specific dates. Moreover, victims often delay

reporting such crimes until years later, as MCN did, thus compounding the difficulty in

dating any specific incident.

       Hurley has not identified any decision of the United States Supreme Court in

which the court held that a lack of temporal specificity in a charge violated due process.



                                            8
The most relevant authority Hurley identifies is dicta in a pre-AEDPA case of the

Seventh Circuit Court of Appeals. In Fawcett v. Bablitch, 962 F.2d 617 (7th Cir. 1992), the

petitioner was initially charged with unlawful sexual contact with a child on December

7, 1985. Id. at 618. When the petitioner demonstrated an alibi for that date, the state

amended the charge to allege two instances of sexual contact with a child in the six

months preceding December 1985. As the court of appeals noted, “[i]t is harder to come

up with an alibi for a six-month period than for a day.” Id.

       The petitioner in Fawcett urged the Seventh Circuit to assess the sufficiency of a

charge under the framework set forth in People v. Morris, 61 N.Y.2d 290, 461 N.E.2d 1256,

473 N.Y.S.2d 769 (1984), “which calls for an open-ended inquiry into the reasons why

the charge was drafted as it was and the effects on the defendant. Could the prosecutor

have been more specific? If so, Morris holds, he must be.” Fawcett, 962 F.2d at 619.

       The Seventh Circuit held that the proper inquiry was not that set forth in Morris

but rather was that set forth in Hamling v. United States, 418 U.S. 87, 117 (1974). In

Hamling, the Supreme Court stated that a charge “is sufficient if it, first, contains the

elements of the offense charged and fairly informs a defendant of the charge against

which he must defend, and, second, enables him to plead an acquittal or conviction in

bar of future prosecutions for the same offense.” Hamling, 418 U.S. at 117. The Seventh

Circuit concluded that the information provided Fawcett with sufficient notice of the




                                             9
charges such that he would be able to prepare a defense. Fawcett, 962 F.2d at 619. In

reaching that conclusion, the court stated:

       That the prosecutor may have a hard time framing a charge that allows an
       adequate defense is no reason to cut down the protections accorded to
       suspects. If, say, [the ten-year-old victim] had no idea where within a five-
       year period the events took place, the [approach discussed in People v.
       Morris, 61 N.Y.2d 290, 461 N.E.2d 1256, 473 N.Y.S.2d 769 (1984)] might
       allow the prosecutor to use a five-year span even if that destroyed any
       possibility of an adequate defense. The Hamling approach would bar such
       a vague charge--but if the charge is specific enough to allow a defense, the
       prosecutor's ability to do better does not vitiate the conviction.

Id.

       Hurley contends that this dicta in Fawcett establishes that a five-year span fails to

provide the defendant with sufficient notice of the charges. Even if the court were to

accept that position, Fawcett stated that a five-year span would be overbroad only if it

“destroyed any possibility of an adequate defense.” Id.

       In Fawcett, although the six-month timeframe precluded the petitioner from

relying on an alibi defense, the court noted that the petitioner had other adequate

defenses, including a general denial of the allegations and challenges to the victim’s

memory and veracity. Fawcett, 962 F.2d at 619. In denying the petition, the court

concluded that “Wisconsin afforded Fawcett notice sufficient to permit him to defend

against the charge.”. Id.

       Here, the six-year timespan alleged was obviously broad. But the court does not

find it unconstitutionally overbroad. Although the span negated the viability of an alibi



                                              10
defense (for example, it deprived Hurley of the opportunity to say that a particular

assault could not have occurred because he was someplace else), the offense of repeated

sexual assault of a child will necessarily cover a “period of time.” See Wis. Stat.

§ 948.025. The fact that Hurley was charged with an offense that necessarily

encompasses a course of conduct occurring over a period of time—repeated sexual

assault of a child—distinguishes this case from Fawcett.

       Even if the timespan alleged was significantly narrower--for example, from 2003

through September of 2005 (which is when, based on the evidence at trial, Hurley

sexually assaulted MCN in her bed)--an alibi defense would not have been any more

viable. Same, too, if the state could reduce it to a six-month period as in Fawcett. Only if

the state identified the specific date on which each assault is alleged to have occurred

might an alibi defense be viable. But not even Hurley argues that the constitution

requires elementary school age victims of ongoing sexual abuse to be able to recall the

specific date of each of their assaults before their attackers can be prosecuted. And the

Supreme Court has never held that such specificity is required. Burbine v. Scribner, No.

CIV S-04-1691 LKK EFB P, 2009 U.S. Dist. LEXIS 63029, at *70 (E.D. Cal. July 15, 2009)

(“The United States Supreme Court has not determined that an information in a child

sexual abuse case is constitutionally deficient for failure to provide specific dates of

incidents.”). In any event, an alibi defense would have been specious given that,

because the victim was Hurley’s stepdaughter, “he had access to the victim[] on



                                            11
numerous occasions.” Stone v. Pollard, No. 10-C-122, 2010 U.S. Dist. LEXIS 96724, at *13

(E.D. Wis. Aug. 27, 2010).

       The broad time period alleged in the complaint and information did not

“destroy[] any possibility of an adequate defense.” Like the petitioner in Fawcett, Hurley

was able to deny the allegations as well as challenge MCN’s memory and the veracity of

her claims. See Fawcett, 962 F.2d at 619. In fact, that is precisely what Hurley did at trial.

Therefore, the court concludes that Hurley is not entitled to habeas relief on this claim.

           b. Ineffective Assistance

       Hurley argues that his trial counsel was ineffective for not moving to dismiss the

charges on the ground that the time period was overbroad. To prevail on a claim of

ineffective assistance of counsel, a petitioner “must show both that counsel performed

deficiently and that counsel’s deficient performance caused him prejudice.” Buck v.

Davis, 137 S. Ct. 759, 775 (2017).

       Trial counsel’s decision to not challenge the charges obviously did not prejudice

Hurley. The Wisconsin Supreme Court considered the merits of Hurley’s challenge to

the six-year time period and correctly rejected it. The challenge would have failed all the

same had it been presented first by his trial counsel instead of his post-conviction

counsel. Having failed to prove prejudice, Hurley is not entitled to relief on this claim.

See Buck v. Davis, 137 S. Ct. 759, 776 (2017) (“a litigant must also demonstrate

prejudice—‘a reasonable probability that, but for counsel’s unprofessional errors, the



                                             12
result of the proceeding would have been different’”) (quoting Strickland v. Washington,

466 U.S. 668, 694 (1984)).

           c. Other Acts Evidence

       “To preserve a claim for federal collateral review, the petitioner must ‘fairly

present’ it to all levels of the state judiciary.” Lockheart v. Hulick, 443 F.3d 927, 929 (7th

Cir. 2006). That requires the petitioner to have given “the state courts a meaningful

opportunity to pass upon the substance of the claims later presented in federal court.”

Anderson v. Benik, 471 F.3d 811, 814 (7th Cir. 2006) (quoting Boyko v. Parke, 259 F.3d 781,

788 (7th Cir. 2001)). Therefore, the petitioner must have presented not only the relevant

facts but also the law that controls the claim that he now seeks to present in federal

court. Id. (citing Ellsworth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001)).

       The court considers several factors when determining whether a petitioner fairly

presented a claim:

       whether the petitioner (1) relied on pertinent federal cases employing
       constitutional analysis; (2) relied on state cases applying constitutional
       analysis to a similar factual situation; (3) asserted the claims in terms
       particular to a specific constitutional right; or (4) alleged a pattern of facts
       well within the mainstream of constitutional litigation.

Villanueva v. Anglin, 719 F.3d 769, 775 (7th Cir. 2013) (citing Verdin v. O'Leary, 972 F.2d

1467, 1473-74 (7th Cir. 1992)). The respondent argues that Hurley procedurally

defaulted his claim regarding the admission of his sister’s testimony. Although he

challenged the admission of his sister’s testimony, he did not present it as an alleged



                                              13
violation of his constitutional right to due process. Rather, his claim rested solely on

state evidentiary law.

       The court has reviewed Hurley’s brief to the Wisconsin Supreme Court and

agrees that it was focused entirely on the question of whether the admission of the

testimony from Hurley’s sister was consistent with Wisconsin evidentiary law. (ECF No.

8-10 at 27-37.) He argued that the state offered his sister’s allegations to show his

propensity to commit such crimes, a purpose that was not then proper under Wisconsin

law. Hurley never referred to “due process” or the Constitution (although even if he

had this alone still might not have been sufficient, see Verdin, 972 F.2d at 1475; Gleason v.

Jenkins, No. 05-C-123-C, 2005 U.S. Dist. LEXIS 25638, at *21 (W.D. Wis. Oct. 27, 2005)).

       The only authority Hurley cited to the Wisconsin Supreme Court was Wis. Stats.

§ 904.04(2) and state case law, most prominently State v. McGowan, 2006 WI App 80, 291

Wis. 2d 212, 715 N.W.2d 631. He also relied on State v. Sullivan, 216 Wis. 2d 768, 576

N.W.2d 30 (1998), Wisconsin’s lead case regarding the admission of other acts evidence.

Neither McGowan nor Sullivan refer to due process or the Constitution. Even though the

Wisconsin Supreme Court has said that evidentiary rules should be applied to ensure a

fair trial, Whitty v. State, 34 Wis. 2d 278, 295, 149 N.W.2d 557, 564 (1967), that does not

mean that every challenge to a state evidentiary ruling encompasses a due process

challenge. Certainly Hurley does not cite any authority supporting such a proposition.

The cases Hurley cited to the Wisconsin Supreme Court did not apply the federal



                                             14
constitutional standard. Finally, in his brief to the Wisconsin Supreme Court Hurley

stated his claim was reviewable under an abuse of discretion standard, i.e., the standard

applicable to evidentiary rulings. (ECF No. 8-10 at 30.) As Hurley concedes, that is not

the standard of review that would have applied had he been making a constitutional

claim. (ECF No. 13 at 41.)

       Therefore, the court finds Hurley has procedurally defaulted this claim by failing

to fairly present it to the Wisconsin Supreme Court. He never attempted to present this

as a constitutional claim to the Wisconsin Supreme Court. The respondent has not

waived this default, and Hurley has made no effort to excuse it. Therefore, Hurley is not

entitled to relief on this claim.

       Even if the court were to look past Hurley’s procedural default and consider the

claim on its merits, the court would still recommend that relief be denied. 4

       To be of constitutional import, an erroneous evidentiary ruling must be so
       prejudicial that it compromises the petitioner’s due process right to a
       fundamentally fair trial. United States ex rel. Clark v. Fike, 538 F.2d 750, 757
       (7th Cir. 1976); cf. Duncan v. Henry, 513 U.S. 364, 366 (1995). This means
       that the error must have produced a significant likelihood that an innocent
       person has been convicted. See Thompkins v. Cohen, 965 F.2d 330, 333 (7th
       Cir. 1992). Indeed, because of this high standard, evidentiary questions are
       generally not subject to review in habeas corpus proceedings. United States
       ex rel. Bibbs v. Twomey, 506 F.2d 1220, 1223 (7th Cir. 1974).



4 Hurley argues that this claim should be subject to de novo review because the Wisconsin Supreme
Court did not address it. (ECF No. 13 at 31.) He is correct that the Wisconsin Supreme Court never
addressed it. But that is because did not fairly present it. In any event, the standard of review is
immaterial. The claim fails even under the less deferential pre-AEDPA standard set forth in 28 U.S.C.
§ 2243.


                                                 15
Howard v. O'Sullivan, 185 F.3d 721, 723-24 (7th Cir. 1999).

       Applying this standard, the court finds no basis for concluding that the

admission of his sister’s testimony violated Hurley’s right to due process. Even

accepting Hurley’s argument that the evidence was used to show his propensity to

commit the charged offense rather than for a proper purpose under Wis. Stat. § 904.04,

that would not constitute a due process violation. Rather, it would establish only an

error of Wisconsin evidentiary law, which is not cognizable in habeas. As a matter of

constitutional law, there is no bar against the admission of such propensity evidence.

See United States v. Hawpetoss, 478 F.3d 820, 823-27 (7th Cir. 2007); cf. Peterson v. Douma,

751 F.3d 524, 528, 532 (7th Cir. 2014). It is routinely admitted in cases alleging sexual

assault of a child and is authorized under Fed. R. Evid. 414. United States v. Hawpetoss,

478 F.3d 820, 823-27 (7th Cir. 2007). In fact, Wisconsin has since amended its evidentiary

law to allow for propensity evidence. The amendment would seem to remove any

doubt as to whether such evidence would now be admissible under Wisconsin law

(albeit subject to exclusion like all evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

jury …” Wis. Stat. § 904.03). See 2013 Wis. Act 362, § 38; Wis. Stat. § 904.04(2)(b)1. (2017-

18).

       Therefore, the court will recommend that Hurley be denied relief on this claim.




                                             16
          d. Prosecutor’s Closing Argument

      Hurley testified on his own behalf. The direct examination included the

following:

      Q: Now, [your sister] testified that she was assaulted when she believed
      she was around eight years old. Do you recall having an encounter with
      [your sister] when she was around eight?

      A: No.

(ECF No. 8-16 at 98.)

      Q: Do you recall any of the allegations [your sister] brought up here
      today?

      A: No, I do not.

(ECF No. 8-16 at 100.)

      In his closing argument the prosecutor noted the semantics of these questions:

      When the defendant testified, he was asked by his -- by the attorney
      regarding [his sister] he said well, do you recall any of these incidents
      with [your sister] ever happening? And his answer was no. The question
      wasn’t did you do this or not, it was do you recall? That’s different than it
      didn’t happen.

(ECF No. 8-17 at 25-26.) Hurley argues that the prosecutor’s implication was that Hurley

did not actually deny his sister’s allegations. However, the prosecutor knew that Hurley

had denied his sister’s allegations. He had a police report that stated Hurley spoke to

his sister on the phone, she confronted him with her allegations, and he “denied having

any kind of inappropriate sexual contact with her.” (ECF No. 8-2 at 49.)




                                           17
      Relying on State v. Weiss, 2008 WI App 72, 312 Wis. 2d 382, 752 N.W.2d 372, the

circuit court found that the prosecutor’s argument required a new trial. (ECF No. 8-3 at

118-23.) The court of appeals did not address the issue because it reversed Hurley’s

conviction on other grounds. State v. Hurley, 2014 WI App 71, 354 Wis. 2d 622, 848

N.W.2d 903 (unpublished). The Wisconsin Supreme Court then reversed the circuit

court, disagreeing that the prosecutor was asking the jury to infer that Hurley had never

denied assaulting his sister. The Supreme Court said, “The reasonable inference the

prosecutor was arguing was that Hurley had not been asked by his trial counsel

whether he assaulted [his sister] (and Hurley did not volunteer a denial of [his sister]’s

allegations) because Hurley believed it was possible he had assaulted her, but could not

recall having done so … ” Hurley, 2015 WI 35, ¶102.

      The respondent argues that Hurley never presented the constitutional basis of his

claim to the Wisconsin Supreme Court. The court agrees. There is nothing in Hurley’s

brief to the Wisconsin Supreme Court that would suggest that he was claiming a

constitutional error with respect to the prosecutor’s closing argument. Instead, he

argued that the circuit court’s decision granting him a new trial was not an abuse of

discretion under state law. (ECF No. 8-10 at 37-38.) As Hurley acknowledges, abuse of

discretion is not the appropriate standard of review for a constitutional claim. (ECF No.

13 at 41.) Weiss, upon which Hurley relied before the Supreme Court, did not grant

relief under the federal due process clause but reversed the defendant’s conviction



                                           18
under state law “in the interest of justice.” Weiss, 2008 WI App 72, ¶16. The fact that

Weiss cited Berger v. United States, 295 U.S. 78, 88 (1935), a case dealing with the

constitutional limits of a prosecutor’s closing argument, is insufficient to constitute fair

presentment of the constitutional aspect of Hurley’s claim.

       Therefore, Hurley procedurally defaulted this claim. Again, the respondent has

not waived this default, and Hurley has made no effort to excuse it. Consequently,

Hurley is not entitled to relief on this claim.

       Even if the court were to look past Hurley’s procedural default, accept his

characterization of the prosecutor’s argument, and conclude that it was improper, see

Ellison v. Acevedo, 593 F.3d 625, 635-36 (7th Cir. 2010), it would not entitle him to habeas

relief. For Hurley to obtain relief, he would have to show that the prosecutor’s

argument “had [a] substantial and injurious effect or influence in determining the jury’s

verdict.” Czech v. Melvin, 904 F.3d 570, 577 (7th Cir. 2018) (quoting Jones v. Basinger, 635

F.3d 1030, 1052 (7th Cir. 2011)). “That is, petitioners ‘are not entitled to habeas relief

based on trial error unless they can establish that it resulted in ‘actual prejudice.’” Id.

(quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)) (quotation marks omitted).

“When making a determination under Brecht, the reviewing court must make a ‘de novo

examination of the record as a whole’ to decide whether a properly instructed jury

would have arrived at the same verdict, absent the error.” Id. (quoting Jenkins v. Nelson,

157 F.3d 485, 495 (7th Cir. 1998)). “If a habeas court ‘has so much as a grave doubt as to



                                              19
the harmlessness of [a constitutional error], it should grant relief.’” Czech v. Melvin, 904

F.3d 570, 577 (7th Cir. 2018) (quoting Jones, 635 F.3d at 1052) (quotation marks omitted).

       Based on the court’s review of the record as a whole, the court has no doubt that

the jury’s verdict would have been the same had the prosecutor never made the

argument or if the jury had known that there existed a police report noting that Hurley

denied his sister’s allegations. Therefore, the court finds Hurley is not entitled to relief

on this claim.

   4. Conclusion

       Having concluded that Hurley is not entitled to relief on any claim presented in

his petition, IT IS THEREFORE RECOMMENDED that Hurley’s petition for a writ of

habeas corpus be denied.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a)

whereby written objections to any order herein or part thereof may be filed within

fourteen days of service of this order. Failure to file a timely objection with the district

court shall result in a waiver of a party’s right to appeal.

       Dated at Milwaukee, Wisconsin this 22nd day of August, 2019.



                                                   _________________________
                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                              20
